ON REHEARING
PER CURIAM.
The Florida Bar has filed a petition for rehearing requesting (1) that the effective date of the new rules be amended from July 1, 1979, to October 1,1979; (2) that the three-year service rule limitation imposed upon grievance committee members by Florida Bar Integration Rule, article XI, rule 11.03(2)(d) be waived until October 1, 1979, to permit grievance members presently serving to continue service up to October 1, 1979; (3) that the word “branch” be *40inserted before the words “staff counsel” in the second line of new rule 11.04(6)(b) to make it clear that the Court is creating a two-tier review of all formal complaints within the office of staff counsel, and that the words “Bar headquarters” be inserted before “staff counsel” in lines 10, 11, 14, and 20 of this rule; (4) that this Court modify the trust account auditing rule proposed by the Special Committee as suggested in Justice Boyd’s dissenting opinion and adopt this proposed rule as modified; and (5) that the Court extend until July 20, 1979, the time in which the Board of Governors of The Florida Bar may make an additional request for rehearing.
We hereby grant The Florida Bar’s requests (1), (2), and (3). Accordingly, these rules shall be effective and shall apply to all grievance matters commenced on or after October 1, 1979. All cases not referred to a referee before October 1, 1979, shall be tried in accordance with these rules. All grievance committees shall be re-constituted to conform to these rules as of October 1, 1979. Florida Bar Integration Rule, article XI, rule 11.03(2)(d) of the present rules is waived until October 1, 1979, and grievance committee members presently serving are permitted to continue to serve up to October 1, 1979.
We hereby deny the Bar’s requests (4) and (5).
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON, SUNDBERG, HATCHETT and ALDERMAN, JJ., concur in that part of the decision which grants requests (1), (2), and (3).
ENGLAND, C. J., and ADKINS, SUND-BERG and HATCHETT, JJ., concur in that part of the decision which denies request (4).
ENGLAND, C. J., and ADKINS, BOYD and OVERTON, JJ., concur in that part of the decision which denies request (5).
SUNDBERG, J., concurs in part and dissents in part with an opinion with which HATCHETT and ALDERMAN; JJ., concur.
ALDERMAN, J., concurs in part and dissents in part with an opinion with which BOYD and OVERTON, JJ., concur only as to request (4).